FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                      No. 04-22-00148-CV

                                          Elvira JONES,
                                            Appellant

                                                 v.

                                       Jason Frank JONES,
                                             Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 21-05-0410-CVA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The court reporter responsible for filing the reporter’s record in this appeal has filed a
notification of late record, stating that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record.

        We therefore ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court